Citation Nr: 1125506	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  08-28 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinea pedis.  

2.  Entitlement to a compensable disability rating for bilateral foot fungus, to now include tinea pedis and onychomycosis.  

3.  Entitlement to a disability rating higher than 10 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from August 2001 to August 2006.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The issues of entitlement to higher ratings for disability due to tinea pedis and onychomycosis and due to PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has tinea pedis which had onset during his active service.  


CONCLUSION OF LAW

The criteria for service connection for tinea pedis have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002);  38 C.F.R. §§ 3.102, 3.303 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran filed his claim for "Foot Fungus Left & Right" in August 2006.  In a April 2007 rating decision the RO limited its grant of service connection to bilateral onychomycosis; thus implicitly denying service connection for tinea pedis.  See Adams v. Shinseki, 568 F.3d 956, 961 (Fed. Cir. 2009) ("The implicit denial rule provides that, in certain circumstances, a claim for benefits will be deemed to have been denied, and thus finally adjudicated, even if the DVA did not expressly address that claim in its decision."); see also Jones v. Shinseki, 619 F.3d 1368, 1373 (Fed. Cir. 2010) ("The key question [as to whether a claim has been denied] is whether sufficient notice has been provided so that a veteran would now, or reasonably can be expected to understand, that he will not be awarded benefit for the disability asserted in his pending claim").  Under the facts of this case, with tinea pedis present in service and since service, it is clear that the Veteran understood that service connection for tinea pedis had been denied.  

The Veteran appealed that determination.  Although the RO issued a statement of the case limited to the rating assigned for onychomycosis, that characterization does not limit the Board's jurisdiction, which derives from the Veteran's notice of disagreement.  Cf. Percy v. Shinseki, 23 Vet. App. 37 (2009) (explaining that the Board derives its jurisdiction from the notice of disagreement).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at a later date are service connected.  38 C.F.R. § 3.303(b).  If a condition first noted during service is not shown to be chronic or if the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptomatology will support the claim for service connection.  Id.  

Service treatment records include a report of medical history from October 2003 in which the Veteran reported that he either then had or had previously had athletes foot.  There is an associated note signed by a medical officer indicating that the Veteran had tinea pedis which was being treated.  In his August 2006 report of medical history the Veteran reported that he either then had or had previously had athletes foot / tinea pedis.  A medical officer included a note that the Veteran had suffered from tinea pedis which was treated with an antifungal and resolved.  July 2007 VA treatment notes include a diagnosis of chronic tinea pedis.  

In his notice of disagreement that Veteran stated that tinea pedis first showed up in his physical in October 2003 and "was still present in my final physical."  The words "still present" makes this an assertion by the Veteran that his tinea pedis continued from 2003 to 2006.  He clearly had tinea pedis in July 2007.  The first element necessary for service connection is shown by the July 2007 treatment notes.  The second element is shown by the in-service treatment notes.  Of note, the Veteran served as a hospital corpsman and therefore he has some expertise in medical matters.  He has characterized his tinea pedis as chronic.  Furthermore, his statements the Board finds sufficient to determine that he has had continuity of symptomatology of tinea pedis first noted in service.  This is sufficient to satisfy the third element necessary to establish service connection.  

Because the Board finds that the preponderance of evidence is favorable to a grant of service connection for tinea pedis, service connection must be granted.  

As stated in the REMAND section of this document, the Veteran must be afforded an adequate examination to determine the extent of disability due to tinea pedis and onychomycosis.  He need not, however, file a new appeal if he disagrees with the assignment of a disability rating.  His appeal of the April 2007 decision is sufficient to place the rating for his onychomycosis on appeal and given that this rating is tied so closely by the structure of the rating schedule to any rating assigned for both tinea pedis and onychomycosis, he has already perfected an appeal.  Of course, the Veteran may decide to withdraw his appeal after the rating is assigned.  However, unless he withdraws appeal or the AOJ/RO grants the maximum available rating, the matter is to be returned to the Board for appellate review.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  To the extent of what the Board decides today, that service connection is warranted for bilateral tinea pedis, the decision is wholly favorable to the Veteran and therefore, as to the issue of establishing service connection, even if there is a deficiency as to VA's duty to notify and assist under the VCAA such deficiency could not have resulted in prejudice to the Veteran.  The AOJ will assign a disability rating and effective date in the first instance and the Veteran will have an opportunity to appeal those assignments if he so desires.  Hence, any further discussion of the VCAA at this point would be premature.  

ORDER

Service connection is granted for bilateral tinea pedis.  


REMAND

Although medical examinations were afforded the Veteran in 2006 for his PTSD and fungus of the feet, those examinations are not adequate for rating purposes and therefore VA must afford him adequate examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a claimant with an examination, it must provide an adequate one); see also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (in order to be adequate, an examination report must describe the disability in sufficient detail for the Board to make a fully informed evaluation).  

A report  of an October 2006 Compensation and Pension (C&P) examination includes the examiner's statement that the Veteran reported that his toenails have been infected with a fungus.  The section addressing physical examination of the skin of his feet referred only to discoloration of the toenails.  It is unclear from this report whether the examiner limited the examination to the Veteran's toenails because the examiner made no findings specific to other than his toenails.  

There is insufficient evidence of record for the Board to determine what rating is appropriate for the Veteran's service connected dermatology condition of his feet.  The AOJ has evaluated his onychomycosis under the criteria found at 38 C.F.R. § 4.118, Diagnostic Code 7913.  Disability due to tinea pedis is rated under that same criteria.  It would therefore be premature for the Board to assign a rating for disability due to onychomycosis.  Hence, a remand is necessary so that VA can afford the Veteran an adequate examination. 

Now the Board turns to the issue of the rating assigned for disability due to PTSD.  Service connection was granted for PTSD in the rating decision on appeal.  A C&P examination was last conducted on October 16, 2006.  Of record are VA treatment records from August 2006 through April 2008.  These records were printed on two different occasions, once on October 21, 2006 and once on March 2, 2010.  Thus it appears that none of these records, which include treatment for his psychiatric symptoms and reports of depression, insomnia, and poor concentration, were considered by the examiner on October 16, 2006.  In his June 2007 notice of disagreement the Veteran reported that he suffers from suicide ideation, depression, anxiety, poor concentration, and poor memory.  In his September 2008 substantive appeal, he reported that his PTSD symptoms were increasing.  

Given the Veteran's reports since the October 16, 2006 examination and that his VA treatment records that were in existence at that time do not appear to have been reviewed by the examiner, a remand is in order so that VA can fulfill its duty to assist the Veteran by providing him with an adequate VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is provided an opportunity for a C&P examination of the skin of his feet and toenails to ascertain the severity and manifestations of his tinea pedis and onychomycosis under the applicable rating criteria.  

The claims file must be made available to the examiner, the examiner must review the claims file in conjunction with the examination, and must annotate his or her report as to whether the claims file was reviewed.  The examiner must provide findings as to all manifestations of tinea pedis and onychomycosis.  

2.  Ensure that the Veteran is provided an opportunity for a C&P examination with regard to the extent of disability caused by his PTSD.  The claims file must be made available to the examiner, the examiner must review the claims file in conjunction with the examination and must annotate his or her report as to whether the claims file was reviewed.  The examiner is asked to provide all relevant findings with regard to manifestations of the Veteran's PTSD including findings as to his social and occupational impairment due to his PTSD.  

3.  Then, readjudicate the issues of entitlement to higher ratings for disability due to the Veteran's PTSD and bilateral tinea pedis and onychomycosis.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


